Title: From Thomas Jefferson to Charles Dick, 15 January 1781
From: Jefferson, Thomas
To: Dick, Charles



Sir
Richmond Jany 15. 1781.

I am exceedingly pleased at the spirited exertions of your town and its Neighbourhood, which with the aid Gen. Weedon carries back, and the Militia called from the Counties of Rockbridge, Augusta, Rockingham and Shenandoah (supposed about 900) and directed to proceed to Fredericksburg will I hope secure you. I meant this day to have begged the continuance of your attention to the Gun factory till a restoration of quiet and leisure will permit us to look out another. We mean to send off from this place immediately a number of Muskets to be repaired at the factory and Mr. Hunter’s Works. Should danger appear in the mean time be so good as to lodge an order some where on the road for stopping and storing them at a proper distance, or at least so many of them as cannot be repaired in a short time. The Offices have not yet resumed Business.

T.J

